DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “several horizontal tubes, vertical tubes, and connectors” in line 10 renders the claim indefinite, because the term “several” is vague, and it is unclear whether the term “several” applies only to the horizontal tubes or cumulatively to the horizontal tubes, vertical tubes, and connectors. For these reasons, it is unclear how many horizontal tubes, vertical tubes, and connectors are being claimed.
Regarding claim 10, the limitations “the vertical tubes of the frame in the lower layer” (line 6), “the horizontal tube of the frame in the lower layer” (lines 7-8), “the vertical tubes of the frame in the middle layer” (line 9), “the horizontal tube of the frame in the middle layer” (line 11-12), “the vertical tubes of the frame in the upper layer” (lines 13-14), and “the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barber (US Patent No. 7,850,551, hereinafter Barber) in view of Jones et al. (US Patent No. 5,775,698, hereinafter Jones).
Regarding claim 1, Barber discloses an intelligent moving shooting target (mobile practice target, Figs. 1-2; col. 8, line 60-col. 9, line 2), comprising a shooting target base (16, col. 10, line 50) comprising two bases (at left and right in Figs. 1-2) and a connecting tube (horizontal frame member of base 16, see Fig. 2, Annotation 1 below; for tubular structure, see col. 12, lines 60-62, “tubing of metal or plastic”). Both ends of the connecting tube are detachably connected with sidewalls of the two bases (col. 7, lines 3-6, “the framework can also be formed in sections with the intersections of the target framework being structured so as to be joined together and removed by pressing and pulling”). Lower ends of the two bases are provided with wheels (mobility means 20; col. 10, lines 56-57; col. 11, lines 62-63, “wheels”). The base (16) includes a driving device (col. 8, lines 60-62, “motorized assembly”). A shooting target frame (support means 13 and 14; col. 10, lines 50-56) having a rectangular frame structure (Fig. 2) is detachably mounted vertically on the shooting target base (col. 7, lines 3-6). The shooting target frame (13, 14) comprises a plurality of horizontal tubes (four horizontal tubes of support means 14 shown in Fig. 2), vertical tubes (four telescoping vertical tubes of support means 13 shown in Fig. 2), and connectors (col. 8, lines 3-6, removable joints at intersections of target framework). The horizontal tubes of the frame (of support means 14) and the vertical tubes of the frame (of support means 13) are jointed together by the connectors for support and fixation (see col. 8, lines 3-6). A net rack (vertical panel 11, Fig. 1; col. 10, lines 47-49) that is rectangular in shape (see Fig. 1) is detachably mounted on the 

    PNG
    media_image1.png
    555
    594
    media_image1.png
    Greyscale

Barber differs from the claimed invention in that Barber teaches only one connecting tube between the bases, and Barber is silent with respect to the location of the driving device,  and thus does not explicitly disclose the driving device being provided in one of the two bases as a driving base. However, in the art of moving shooting targets, Jones teaches a shooting .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones, in further view of Webb (US Patent Pub. 2003/0098545, hereinafter Webb).
Regarding claim 2, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above for claim 1, Barber teaches the connecting tubes and the shooting target frame being detachably connected to the shooting target base (Barber, col. 8, lines 3-6, “so as to be joined together and removed by pressing and 

    PNG
    media_image2.png
    620
    594
    media_image2.png
    Greyscale

The modified Barber is silent with respect to the structure of the first and second joints and does not explicitly state that the first and second joints are sockets in the base; and the modified Barber does not teach additional first joints/sockets at two ends of the upper ends of the shooting target base. However, Webb teaches that it is known in the target art to detachably connect tubular members of a target frame (see members 34, 45 of Webb, Fig. 2) to target base members (see base members 30, 31 of Webb) by sockets (openings 52 of Webb; .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones and Webb, in further view of Rodwell (US Patent No. 3,322,384, hereinafter Rodwell).
Regarding claim 3, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 2. Barber, Jones, and Webb do not explicitly teach the sockets have an inner diameter slightly larger than the outer diameter of the corresponding tube and projected ribs for clamping the corresponding tubes. However, to solve the problem of firmly retaining a tube within a socket, Rodwell teaches (Fig. 2) that it is advantageous to provide the socket (gusset 11 with locking insert 14; col. 2, lines 25-27) with an inner diameter slightly larger than an outer diameter of the tube (leg 23) and projected ribs (20; col. 2, lines 32-34) within the socket (11, 14) for clamping the tube (23; col. 3, line 46-col. 4, line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones, in further view of Winningham (US Patent Pub. 2008/0108458, hereinafter Winningham).
Regarding claim 4.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones, in further view of Connell et al. (US Patent Pub. 2020/0051456, hereinafter Connell).
Regarding claim 5, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 1. Jones further teaches the driving device (shown schematically in Fig. 3; col. 3, lines 16-42) comprises: a drive power source (carburetor 72) mounted in the driving base (Fig. 3) for providing power source; a motor (60) mounted in the driving base for providing motive power; an axle (on which wheels 52B are mounted) provided in the driving base and connected to the wheels (52B) for driving the wheels to rotate; and a drive train (pulley 66) connected to an output end of the motor (60) and the axle (via belt 62) for power transmission. Jones does not explicitly teach a circuit board fixed in the driving base by screws; Jones shows the drive train as a belt drive rather than a gear set as claimed; and Jones does not explicitly disclose a fixing frame for fixing the motor, the gear set, and the axle in the driving base. However, in the art of moving targets, Connell teaches (Figs. 7-16; para. 0121-0128) a driving base (drive system base 128, Figs. 7-9; para. 0125) comprising: a drive power source (batteries 130, Figs. 9 and 15; para. 0123) mounted in the driving base (128) for providing power source; a circuit board (electronic speed controller 124, Figs. 8-9, understood to include a circuit board; see description of speed controller at para. 0113) fixed in the driving base (128) for controlling a circuit (see para. 0013); a motor (122, Fig. 9) mounted in the driving base (128) for providing motive power; an axle (of wheels 120; para. 0122) provided in the driving base (128) and connected to the wheels (120) for driving the wheels (120) to rotate; a gear set (gear box 132) connected to an output end of the motor (122) and the axle for power 
Regarding claim 6, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 5. Connell further teaches the driving base (128, Figs. 7-9) comprises an upper housing (including base pads 114, top supports 146, side supports 148, and wheel supports 150; para. 0128) and a base plate (bottom support 152). Although Connell does not explicitly disclose that the upper housing (146, 148, 150) and the base plate (152) are connected by screws, the examiner takes Official Notice, as noted above, that screws are old and well-known fasteners. Additionally, the examiner notes that Fig. 13 of Connell shows the base plate (152) connected to the upper housing (146, 148, 150) by what one of ordinary skill in the art would reasonably infer to be screws at the perimeter of the base plate (152). Although Connell does not show two rectangular through-holes in the base plate (152) of Fig. 13 at positions that correspond to the wheels, Connell teaches an alternate base plate (mounting plate 212, Fig. 20; para. 0130, last sentence) provided with rectangular through-holes (para. 0130, last sentence, “openings”; rectangular shape shown in Fig. 20) at positions that correspond to the wheels (204 in Fig. 20). Therefore, when modifying Barber in view of Jones and Connell as discussed above for claim 5, it would have been obvious to one of ordinary skill in the art to provide the driving base with an upper housing and a base plate with two rectangular through-holes as taught by Connell at positions that correspond to the wheels, with the upper housing and the base plate connected by screws as is conventional in the art and 
Regarding claim 9, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 5. Jones further teaches a remote control (col. 3, lines 35-42, “Remote control”), the driving base provided with a receiver (68, Fig. 3; col. 3, lines 36-37). With respect to the connection of the receiver to the circuit board, Connell also teaches a remote control and a receiver which is connected to the circuit board (as part of the control system described by Connell at para. 0113). Therefore, when modifying Barber in view of Jones and Connell as discussed above for claim 5, it would have been obvious to one of ordinary skill in the art to include a remote control and a receiver as taught by Jones in the driving base, with the receiver connected to the circuit board as taught by Connell, so that a user can cause the moving target to be propelled along the ground while spaced away from the target (Jones, col. 3, lines 38-42). The limitation “the remote control is used to control time-delay starting and instant shutdown of the intelligent moving shooting target” describes an intended use of the remote control. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Jones teaches a remote control and a receiver as claimed, and the remote control taught by Jones is configured to be used by operating personnel to control movement of the moving shooting target (Jones, col. 3, lines 38-42). Therefore, the remote control taught by Jones is understood 
Claim 7 is ejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones and Connell, in further view of Miyako (US Patent Pub. 2013/0309940, hereinafter Miyako).
Regarding claim 7, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 6. Connell does not explicitly teach the claimed arrangement of a rib plate in the upper housing provided with a first groove and the fixing frame provided with a second groove laid over the motor and fixedly connected to the upper housing by screws. However, in the toy art, to solve the problem of fixing a motor within a housing, Miyako teaches (Figs. 5-7) that it is conventional to provide a rib plate (see annotated partial view of Miyako’s Figs. 5-7 below) in a housing (501b), the rib plate provided with a first groove, and a fixing frame (fitting 516, Fig. 7; para. 0069) provided with a second groove, with the motor (203) fitted in the first groove, the second groove of the fixing frame (516) laid over the motor (203), and the fixing frame (516) fixedly connected to the housing (501b) by screws (552, Fig. 7; para. 0069). With respect to the location of this arrangement on the upper housing (e.g., as opposed to on the base plate as in Connell), the examiner notes that the court has held that rearranging parts of an invention is an obvious matter of engineering design choice when the rearrangement of parts would not have modified the operation of the device. In re Japikse, 86 USPQ 70. See MPEP 2144.04.VI.C. In this case, the location at which the motor is mounted in the driving base would not change the operation of the device, because in either case the . 
	

    PNG
    media_image3.png
    354
    598
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones and Connell, in further view of Bunting (US Patent No. 2,688,821, hereinafter Bunting).
Regarding claim 8, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 5. Connell further teaches the driving base is provided with . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Jones, in further view of Harmon, “Plans for How to Build and Play Ladder Toss” (non-patent literature; hereinafter Harmon).
Regarding claim 10, the modified Barber teaches the claimed invention substantially as claimed, as set forth above for claim 1. Barber further teaches the vertical tubes (of vertical support 13) of the frame are hollow tubes disposed in a vertical direction (Figs. 1-2; col. 12, lines 60-62, “tubing”) and the horizontal tubes (of angled support 14) of the frame are hollow tubes disposed in a horizontal direction (Figs. 1-2; col. 7, lines 11-13, 90 degrees to vertical; col. 12, lines 60-62, “tubing”). Barber does not teach the recited configuration of vertical and horizontal tubes and two-way and three-way connectors arranged into upper, middle, and 

    PNG
    media_image4.png
    361
    554
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Barber by replacing Barber’s shooting target frame with a shooting target frame having upper middle, and lower layers in the configuration taught by Harmon as discussed above, since this involves the simple substitution of one known target frame configuration for another known target frame configuration, to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldfarb (US Patent No. 3,082,002), Grimes (US Patent No. 3,391,936), Mehrens (US Patent No. 3,573,867), Herren (US Patent No. 4,515,374), Turnipseed (US Patent No. 5,947,477), Woodard (US Patent No. 7,288,034), Epstein et al. (US Patent No. 
Reimann (US Patent Pub. 2021/0236898) discloses a moving target comprising a wheeled base with a driving device, and a target frame comprising upper, middle, and lower layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 7, 2022/